U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24F-2 1. Name and address of issuer: Monteagle Funds 2506 Winford Avenue Nashville, Tennesse 37211 2. The name of each series or class of securities for which this Form is filed (if the Form is being filed for all series and classes of securities of the issuer, check but do not list series or classes): [ X ] 3. Investment Company Act File Number:811-08529 Securities Act File Number:333-41461 4a. Last day of fiscal year for which this Form is filed: 8/31/2014 4b. Check if this Form is beingfiled late (i.e.more than 90calendardays after the end of the issuer's fiscal year).[] 4c. Check if this is the last time the issuer will be filing this Form. [] 5. Calculation of registration fee: (i) Aggregate sale price of securities sold during thefiscal year pursuant to section 24(f): $ (ii) Aggregate price of securities redeemed or repurchased during the fiscal year $ (iii) Aggregate price of securities redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995that were not previously used to reduce registration fees payable to the Commission: $ (iv) Total available redemption credits(add items 5(ii) and 5(iii)): - $ (v) Net sales – if Item 5(i) is greater than Item (iv) (subtract Item 5(iv) from Item 5(i)) $ 0 (vi) Redemption credits available for use in future years. IfItem 5(i) is less than Item5(iv) Subtract item 5(iv) from Item 5(i) $ (vii) Multiplier for determining registration fee (See Instruction C.9): (viii) Registrationfee due(multiplyItem 5(v) by Item 5(iv) from Item 5(vii) enter "0" if no fee is due): $ 0 6.
